Case: 20-20350     Document: 00515886709         Page: 1     Date Filed: 06/03/2021




               United States Court of Appeals
                  for the Fifth Circuit                                 United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            June 3, 2021
                                  No. 20-20350                            Lyle W. Cayce
                                                                               Clerk

   Antonio Q. McGee,

                                                           Plaintiff—Appellant,

                                       versus

   Art Acevedo, Chief of Police,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-2170


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Antonio Q. McGee, Texas prisoner # 02267742, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the dismissal as malicious
   and, in the alternative, frivolous of his 42 U.S.C. § 1983 complaint. He also
   moves for appointment of appellate counsel. The district court dismissed
   McGee’s claims of unlawful arrest and confinement, which he previously


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20350      Document: 00515886709           Page: 2     Date Filed: 06/03/2021




                                     No. 20-20350


   attempted to litigate, as malicious. It also denied McGee’s request to
   proceed IFP on appeal on grounds that, with the instant dismissal, he had
   accumulated “three strikes” for purposes of 28 U.S.C. § 1915(g) and had not
   shown that he was under imminent danger of serious physical injury.
          McGee fails to present a nonfrivolous issue for appeal, which is
   required to proceed IFP. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
   1983). A prisoner’s civil rights action is subject to dismissal as malicious if it
   repeats virtually identical claims based on a common series of occurrences.
   See Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988); Wilson v. Lynaugh,
   878 F.2d 846, 850 (5th Cir. 1989). McGee’s action is essentially identical to
   an earlier action that was dismissed with prejudice.
          Regarding the strike that he received from a previously dismissed
   complaint, McGee v. Wallace, No. 4:18-CV-419, 2018 WL 1730313 (S.D. Tex.
   Apr. 10, 2018), McGee’s argument that a strike was improper because it was
   not dismissed in compliance with 42 U.S.C. § 1983 and 28 U.S.C. § 636(c) is
   unclear and lacks merit. See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995)
   (holding that while this court liberally construes pro se briefs, pro se litigants
   “must still brief the issues”). His argument that his other dismissed
   complaint, McGee v. Acevedo, No. 4:19-CV-934 (S.D. Tex. Apr. 16, 2019),
   should not constitute a strike because it was dismissed without prejudice and
   was in connection with a habeas application similarly lacks merit. See Brown
   v. Megg, 857 F.3d 287, 291 (5th Cir. 2017) (holding that a district court should
   separate habeas claims from § 1983 claims where a complaint contains both
   and should impose a strike where all the § 1983 claims are dismissed as
   frivolous).
          Thus, McGee’s motion for leave to proceed IFP is DENIED. His
   motion for appointment of counsel is also DENIED.                The appeal is
   DISMISSED as frivolous. See 5th Cir. R. 42.2.




                                           2
Case: 20-20350     Document: 00515886709          Page: 3    Date Filed: 06/03/2021




                                   No. 20-20350


          The district court’s dismissal of McGee’s complaint as malicious and
   the dismissal of this appeal as frivolous count as two strikes under 28 U.S.C.
   § 1915(g). See Coleman v. Tollefson, 575 U.S. 532, 537 (2015). The dismissals
   of Wallace and Acevedo also count as two strikes. See Hamilton v. Lyons, 74
   F.3d 99, 102 (5th Cir. 1996); Boyd v. Biggers, 31 F.3d 279, 281, 284-85 (5th
   Cir. 1994). As such, McGee has incurred at least three strikes and is thus
   BARRED from bringing any civil action or appeal while detained or
   incarcerated in any facility “unless [he] is under imminent danger of serious
   physical injury.” § 1915(g).




                                         3